* * * On the 24th day of March, 1924, the said John Voynik, the petitioner, while in the course o£ his employment, and while engaged with the respondent in excavating a hole in which to bury a large tree stump, under the direction of the respondent, the said tree stump fell upon the petitioner and respondent, causing the petitioner a fracture of his right leg above the knee joint, and as a result of said injury the petitioner’s right leg was caused to become two inches shorter than his left leg, and he has sustained a fifty per cent, loss of the usefulness of his said right leg. * * *
The .petitioner is entitled to compensation for temporary disability for seventeen (17) weeks at the rate of seventeen dollars ($17) per week, and for permanent disability for the fracture of Ms right leg for eighty-seven and one-half (87}4) weeks at the rate of seventeen dollars ($17) per week, said compensation commencing March 24th, 1924, and that the said petitioner is also entitled to the sum of three hundred *1118and eighty-four dollars ($384) expended by him for doctors hospital’s and medical bills in connection with his said injury.
That nothing has been paid to the petitioner by the respondent for compensation or medicine or doctor’s bills That tire petitioner is entitled to costs in this proceeding.
V *8» *!»
And it is further ordered that Stamler, Stamler & Koestler, the attorneys for tire petitioner, be and they a.re hereby allowed the sum of one hundred dollars ($100) as a counsel fee herein, which said sum is to be paid by the respondent and included in the taxed costs against the respondent.
Ci-iakles E. Cohex,

Deputy Commissioner.